DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 1 and 11 made on 07/08/2021 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(a) for claims 16 and 21 made on 03/30/2021 and maintained in Office Action filed 07/08/2021 has been considered and the rejection under 112(a) to the claims are withdrawn.
In view of the amendments filed 10/06/2021, the previous rejection to claim(s) 1, 4, 7-9, 11-14, 16-18, 21-23, and 25-26 under 35 U.S.C. 103 is/are withdrawn. 
In view of an examiner initiated interview on 11/22/21, Applicant filed supplemental amendments on 12/03/2021 to clarify claim language, to fix minor informalities and potential 112(b) issues, and to place the case in condition for allowance. 

Allowable Subject Matter
Claims 1, 4, 7-9, 11-14, 16-18, 21-23, and 25 renumbered to 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “different values of the threshold parameter are assigned by the base station to different types of mobile nodes” and “wherein, in a case that the mobile node is a relay node type, a first value of the threshold parameter is assigned by the base station, and wherein, in a case that the mobile node is a terminal type, a second value of the threshold parameter different from the first value is assigned by the base station” (claims 1, 11, 12, and 14) filed 12/03/2021 and “different values of the threshold parameter are assigned by the base station to different types of relay nodes” and “wherein, in a case that the relay node is a terminal type, a first value of the threshold parameter is assigned by the base station, and wherein, in a case that the relay node is not the terminal type, a second value of the threshold parameter different from the first value is assigned by the base station” (claims 16 and 21) filed 12/03/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Delsol et al. (US 2015/0312788 A1) (previously cited), which is directed to Communication system; and teaches a method for configuring and performing handover related measurements and reporting. An eNB communicates with UE1 via UE2-R and UE3-R. The eNB computes a list L = {UE-R & eNB}, generates parameter including criteria for measuring RSRP, RSRQ, and RSCP, and sends configuration parameters/data including list L to UE1 via UE2-R. The configuration parameter includes event-triggered criteria for the UE to reports, i.e., when result of measurement meets or exceeds a threshold value. The message further includes MeasConfig IE specifying the kind of measurements needed to be initiated by UE1 for measuring signals to neighboring base stations and relaying mobile telephones, such as UE2-R and UE3-R. The UE1 measures cells identified in the list included in the MeasConfig IE and reports information of relays including any UE-R cells. For example, the report includes information indicative that at least one of a configured events R0-R6 has occurred, wherein the list of different conditions for R0-R6 include threshold values. (Fig. 5A, [0025], [0111]-[0146], [0171], [0173]-[0175], [0177]-[0178], [0248]);
Kwon et al. (US 2014/0056163 A1) (previously cited), which is directed to Systems and methods for nearby channel measurement; and teaches a measurement request procedure for measuring channel quality. An AP sends a measurement request frame to a measurer STA1. The measurement frame request includes information for measuring SNR, RSSI, etc., and the measurement window indicating a time duration that measurement needs to be done, i.e., when to measure a reference signal or duration of each sounder’s assigned transmission. The sounders STA2-n transmit sounding signals at the assigned transmission, i.e., every STA sends a reference packet, i.ee, a sounding signal, during a RAW period at its own defined time slot, and the measurer STA1 can identify the corresponding sounders. For example, the STA1 measures SNR, RSSI, etc. to sounders STA-2 based on the measurement window indicating when to measure a reference signal or the duration of each sounder’s assigned transmission. The measurement report includes results for specific sounders where decoding failed and/or succeeded. (Fig. 2, [0036]-[0037], [0039]-[0044]); and 
Singh et al. (US 2015/0031367 A1) (previously cited), which is directed to Performing WiFi and cellular handover using device-specific thresholds; and teaches a network controlled handover between a base station and an access point. Mobile station receive threshold values and convert the threshold values to device-specific threshold values based on the type of the mobile station. The threshold values include values for RSSI, SNR, SINR, RSRP, RSRQ, RSCP, etc. that are provided to a first type of mobile station and a second type of mobile station, where each mobile station converts the values for thresholds into values for radio measurement thresholds based on its type. ([0061]-[0063]); and 
Lee et al. (US 2015/0327265 A1) (previously cited), which is directed to Method for allocating resources in wireless LAN system and wireless LAN system; and teaches a protection method with respect to a resource allocated to a relay. An AP sends a DRAW to prohibit STA from performing transmission for relay transmission duration. DRAW are also sent to relay AP to disallow transmission in transmission duration of another relay. ([0238]-[0240]); and 
Tenny et al. (US 9,521,565 B2) (previously cited), which is directed to Declaring radio link failure based on target-specific threshold; and teaches a method to perform certain handover operations earlier than normal and then delay the initiation of the handover until a defined condition is met and declaring radio link failure based on access-point-specific signal conditions thresholds; and 
Hirai et al. (US 2016/0021668 A1), which is directed to Data distribution system, distribution device, terminal device, and data distribution method; and teaches a data distribution server that categorizes terminals 1-19 as a relay terminal or an end terminal based on collected measurement results from the terminals 1-19 and measurement results measured by the data distribution server. Based on the categorization, the data distribution server notifies the terminals 1-19 of the categorization results so that the terminals can set itself to be a relay terminal or an end terminal. When the terminal is a relay terminal, the terminal holds data distributed directly or through a relay from the data distribution server and distributes the data to a next relay terminal in accordance with an instruction from the data distribution server. When the terminal is an end terminal, the terminal receives the distributed data and does not relay the data to a next terminal. ([0034]-[0035], [0050]).

Neither Delsol nor Kwon, Singh, Lee, Tenny, or Hirai, taken alone or in any reasonable combination, teach the claims as amended, “different values of the threshold parameter are assigned by the base station to different types of mobile nodes” and “wherein, in a case that the mobile node is a relay node type, a first value of the threshold parameter is assigned by the base station, and wherein, in a case that the mobile node is a terminal type, a second value of the threshold parameter different from the first value is assigned by the base station” (claims 1, 11, 12, and 14) and “different values of the threshold parameter are assigned by the base station to different types of relay nodes” and “wherein, in a case that the relay node is a terminal type, a first value of the threshold parameter is assigned by the base station, and wherein, in a case that the relay node is not the terminal type, a second value of the threshold parameter different from the first value is assigned by the base station” (claims 16 and 21), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 4, 7-9, 11-14, 16-18, 21-23, and 25 renumbered to 1-16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        


/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478